This Prospectus Supplement and the information contained herein are subject to completion or amendment. A registration statement relating to these securities has been filed with the Securities and Exchange Commission. This Prospectus Supplement shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any State in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such State. Subject to Completion, dated July 24, 2007 Filed Pursuant to Rule 424(b)(5)Registration No. 333-141013 Preliminary Prospectus Supplement (To Prospectus dated March 1, 2007) $ HONEYWELL INTERNATIONAL INC. $ Floating Rate Senior Notes Due 2009
